Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         15-JAN-2019
                                                         08:28 AM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


       ZACHARY FRED BAILEY, Respondent/Plaintiff-Appellee,

                                 vs.

            BURRELLE DAVID DUVAUCHELLE, TRUSTEE UNDER
      DUVAUCHELLE FAMILY TRUST U/D/T DATED AUGUST 14, 2008,
                 Petitioner/Defendant-Appellant,

                                 and

  BETTY J. DUVAUCHELLE, TRUSTEE UNDER LIVING TRUST OF BURRELLE
     DUVAUCHELLE AND BETTY DUVAUCHELLE U/D/T DATED 7/1/91,
                 Respondent/Defendant-Appellee,

                                 and

                    LAURENCE H. DORCY, JR.,
      Respondent/Defendant-Third Party Plaintiff-Appellee,

                                 vs.

    MARY PETERSON, Third Party Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 06-1-0218(1))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Burrelle David

Duvauchelle’s application for writ of certiorari filed on
November 15, 2018, is hereby rejected.

          DATED:   Honolulu, Hawaii, January 15, 2019.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                 2